Mb. Justice Wolf
delivered the opinion of the court.
On its merits this appeal involves an alleged conflict fee-tween the rights of two creditors. If the record and the-briefs are examined it will be seen that both the court -and counsel enter into a consideration of the real merits, although each side raises technical questions of pleading and practice.
On behalf of the appellees it is urged, and the court properly so found, that the complaint did not state a cause of action. We agree with the court that an intervenor who-merely says that an attached piece of property belongs to *203liim and asks that the property be declared so to belong does not state a canse of action. We agree, too, with the court that a presentation of mere abstract questions will not he favored on appeal. We have however decided that when an answer supplies the defects of a complaint the said deficiencies and defects are cured. Olivieri et al. v. McK. Jones, 17 P. R. R. 1118, and cases cited; Domínguez v. Porto Rico Railway Light and Power Co., 19 P. R. R. 1044. Here the answer showed the whole history of the controversy between the parties; namely, that the appellee had a judgment against the debtor, Francisco S. Alonso; that he recorded the same in the registry, the record being carried to the index in accordance with the law of 1906, thus creating a lien; that appellant began a suit against the same debtor and obtained a judgment without opposition; that he proceeded to execute against the said property involved in the suit, and that the same was sold to him. We cannot agree under this state of facts that appellant had no right to proceed with his action. The defendant by his answer showed that he knew exactly what was sought by the complaint and that is all that the law with respect to the forming of an issue requires.
The trial court errs in holding that the appellant had no right to bring an action to declare invalid the proceedings of the appellee with respect to the property in question whereby said appellee had obtained a recorded lien. The theory of the court was that appellant should have alleged a disturbance of his possession or some other similar element. We think a complainant, if his claim was just, had an action to remove the obstacles that stood in the way of a free enjoyment or alienation of his property. In the United States the action is familiarly known as one to remove a cloud on the title.
The appellant, against his own interest as it seems to us, if his claim was just, moved to strike out the answer. The answer stated the steps taken by appellee to reduce the *204property to ownership as we have outlined and the court was justified in overruling the motion to strike.
On the merits we think the court was right. Appellees had a previous judgment, a record thereof in the registry, thus creating a lien, and by the record of the judgment the appellant' was bound. It is true the entry on the index in favor of the appellees is not so complete as it should be, but there was enough to put the appellant on notice. No further notice was necessary to appellant. The situation created by the law of 1906 is very different from the cautionary notice of a suit under article 71 of the Mortgage Law.
Under the law of 1906 we hold that defects in the index, such as failure to put a dollar mark before the supposed amount of the judgment claim, could not affect appellant. The figures appeared in the index in the column reserved for that purpose.
We also agree with the appellees that Francisco Alonso and Francisco S. Alonso are for the purposes of this suit identical names.
Appellant maintains that the final judgment was the one rendered on appeal by this court affirming the judgment of the court below. On this the appellant is mistaken. In various cases we have decided that a final judgment as distinguished from a non-appealable judgment (sentencia firme) is the judgment of the court below. Vázquez et al. v. Vázquez et al., 15 P. R. R. 273; Buxó et al. v. Buxó et al., 18 P. R. R. 190; Fajardo Sugar Company v. Santiago et al., 19 P. R. R. 1092.
The judgment appealed from should be

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.